DETAILED ACTION

Response to Amendment
1.	The amendment filed 5/14/2021 for US Patent Application No. 16/327172 has been entered and fully considered.
2.	Claims 1-8 are currently pending and have been fully considered.
3.	The 35 U.S.C. 112(b) rejections and the 35 U.S.C. 102/103 rejections presented in the office action dated 12/24/2020 are withdrawn.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-8 are in condition for allowance because the prior art does not teach or suggest the claimed mask blank recited in claims 1-4 or the claimed transfer mask recited in claims 5-8.
	The prior art of record, Kosuka, teaches a mask blank and transfer mask having a light shielding film that comprises silicon and nitrogen wherein nitrogen is present in an amount of 3 to 50 atomic percent, the optical density is 2.5 or more, a reflectance of 40 percent or less and a thickness of up to 60 nm. However, Kosuka does not teach or suggest the optical properties of the light shielding film directed to the claimed back-surface reflectance, the transmittance and the extinction coefficient k for light with a wavelength of 900 nm. Based on Applicant’s specification [0044], the aforementioned optical properties are not determined by the composition of the light shielding film alone. The Kosuka prior art therefore does not teach or suggest all the claimed optical .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEWART A FRASER/Primary Examiner, Art Unit 1724